Citation Nr: 0423497	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  99-03 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation for impotency, secondary to 
medication allegedly prescribed by a Department of Veterans 
Affairs (VA) medical facility, pursuant to 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from March 1979 to November 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by the VA 
Regional Office (RO) in Phoenix, Arizona, that denied the 
above claim.

This matter was previously before the Board in October 2002, 
at which time it was deemed additional development was 
required prior to adjudication.  The case was also before the 
Board in July 2003 wherein it was remanded for additional 
development.


FINDINGS OF FACT

The veteran's impotence was not the result of or aggravated 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical or surgical care, nor was the event not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation benefits for additional 
disability of impotence as a result of medication prescribed 
by a VA medical facility have not been met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.358 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify and assist the veteran in the 
development of facts pertinent to his claim.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Concerning VA's duty to notify the 
appellant, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.    

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in January 2004.  The veteran was told of 
the requirements to establish a successful claim.  He was 
also advised of his and VA's respective duties and asked to 
submit information and/or evidence pertaining to the claim to 
the RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Although the section 5103(a) notice provided to the veteran 
in the aforestated letters was deficient as to its timing, 
this error is nonprejudicial because, following receipt of 
content-complying notice, the veteran's representative has 
stated that case was ready for the Board to make the 
appropriate decision.  See Statement of Accredited 
Representative In Appealed Case dated in April 2004.  
Accordingly, there is no indication that disposition of this 
claim would not have been different had the veteran received 
pre-adjudicatory notice pursuant to 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's treatment records, as 
discussed below.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In the matter at hand, the veteran had been 
scheduled for a VA examination of his claimed disorder in 
December 2001, January 2002, March 2002, March 2003, and 
February 2004.  He failed to appear to any of the scheduled 
examinations.

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with 38 C.F.R. § 3.655(b) or (c) (2003) as 
appropriate.  38 C.F.R. § 3.655(a) (2003).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  For purposes of this section, the terms 
examination and re-examination include periods of hospital 
observation when required by VA.  Id.  Section 3.655(b) 
provides that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  As the veteran failed to appear for any 
of the examinations as scheduled pursuant to an initial 
compensation claim, the claim will be rated based on the 
evidence already of record.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Compensation Under 38 U.S.C.A. § 1151

At the outset, 38 U.S.C.A. § 1151 was amended by Section 422 
of Public Law 104-204.  The new version of the law is more 
stringent and is effective with respect to claims filed on or 
after October 1, 1997.  The veteran's claim was filed in 
April 1998, after this date, and thus the current version of 
the law applies. VAOPGCPREC 40-97.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.358 (2003).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  Moreover, the Board may not base a 
decision on its own unsubstantiated medical conclusions, but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In a claim to the RO dated in April 1998, the veteran 
asserted that he has impotency secondary to medication he was 
being prescribed by the VA Medical Center in Phoenix, 
Arizona.  

A private medical record dated in October 1996 shows that the 
veteran underwent a Doppler ultrasound of the testicles.  The 
impression was right sided hemiscrotal hematoma.  There were 
no post-traumatic changes to the testicles and no evidence of 
vascular compromise.

A private medical record dated in April 1997 shows that the 
veteran reported right testicular pain.  He indicated that he 
had injured his right testicle and had been experiencing pain 
and swelling.  There as no diagnosis.

VA outpatient treatment records dated from December 1997 to 
January 1998 which show, in pertinent part, that on three 
occasions he reported concerns about impotence.  He discussed 
this as it related to medications.  He added that he had been 
discouraged by impotence that he was experiencing and that he 
did not want to take additional medications.

In May 1999, the veteran testified at a personal hearing over 
which a hearing officer of the RO presided.  He reported that 
his doctors had told him that the medications he had been 
taking would result in or cause impotency.  He was uncertain 
whether a medical statement reflecting this assertion was of 
record.  He added that he believed his impotence was 
secondary to medication he was taking for a cervical spine 
disorder.  He also indicated that he had not been receiving 
treatment for impotency.  He believed he was totally 
impotent, but no objective testing had been conducted to 
confirm this.

VA medical records dated from March 1983 to August 1999 show 
that the veteran had been prescribed various medications, 
including, but not limited to  Acetaminophen, Amitriptyline, 
Baclofen, Capsaicin, Fluoxetine, Hydrochlorothiazide, 
Nefazodone, Ranitidine, Salsalate, Sertraline, Sulindac, and 
Triamcinolone.

A private medical record dated in August 1999 shows that the 
veteran reported erectile dysfunction probably secondary to 
medication.

A VA outpatient treatment record dated in September 1999 
shows that the veteran reported seeing a clinic a reservation 
for impotence and getting shot now, but he did not have much 
information about this.  A record dated in October 1999 shows 
that he indicated having gone to the Galop Medical Center for 
treatment of impotence.

Various treatises submitted by the veteran dated in December 
2001 show that the use of certain medications, to include 
some listed above, may cause sexual function side effects.

In light of the foregoing, the preponderance of the evidence 
is against the claim for compensation for impotency, 
secondary to medication allegedly prescribed by a VA medical 
facility, pursuant to 38 U.S.C. § 1151.  Although there is 
medical evidence of record that the veteran reported having 
impotence which he believed to be etiologically related to 
medication prescribed at a VA medical facility, there is no 
evidence of record from a competent authority that there was 
negligence or improper medical care, or that impotence was an 
event not reasonably foreseeable.  The veteran was scheduled 
to appear for examination so that an opinion could be 
rendered as to the nature and etiology of his asserted 
disorder, however, he failed to appear at each of the five 
scheduled appointments.

The Board has considered the veteran's statements relating 
his current impotency to medication prescribed by a VA 
medical facility.  However, as a lay person, he does not have 
the competence to give a medical opinion on the diagnosis or 
etiology of a condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board has also considered the treatises submitted by the 
veteran dated in December 2001 which showed that the use of 
certain medications, to include some listed above, may cause 
sexual function side effects.  To the extent that he is 
attempting to extrapolate from the treatises that his 
impotence had its onset as a result of VA medical treatment, 
such extrapolation would constitute nothing more that an 
unsubstantiated medical opinion by a lay person rather than a 
conclusion based on the medical evidence of record.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991); see also Sacks v. West, 
11 Vet. App. 314 (1998). 

While the Board is very sympathetic to the veteran's 
condition, in the final analysis, the preponderance of the 
evidence is against the claim for compensation for impotency, 
secondary to medication allegedly prescribed by a VA medical 
facility, pursuant to 38 U.S.C. § 1151.  Consequently, the 
veteran's claim must be denied.


ORDER

Entitlement to compensation for impotency, secondary to 
medication allegedly prescribed by a VA medical facility, 
pursuant to 38 U.S.C. § 1151, is denied.




	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2







